                   [18-10381: Dkt. Nos. 160, 166, 169, 171, 173]
                            [18-15628: Dkt. Nos. 38, 39, 40, 41]
              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE


ANN SMITH, LEONARDO SANTIAGO,
MICHAEL C. SANDBERG, KARL
HEDENBERG, MELISSA H. POULSON,
RACHEL CURCIO,

Plaintiffs,                       Civil No. 18-10381 (RMB/KMW)

         v.

NEW JERSEY EDUCATION
ASSOCIATION, NATIONAL EDUCATION
ASSOCIATION, CLEARVIEW
EDUCATION ASSOCIATION, HARRISON
TOWNSHIP EDUCATION ASSOCIATION,
KINGSWAY EDUCATION ASSOCIATION,
CLEARVIEW REGIONAL HIGH SCHOOL
DISTRICT BOARD OF EDUCATION,
PHIL MURPHY, JOEL M. WEISBLATT,
PAUL BOUDREAU, PAULA B. VOOS,
JOHN BONANNI, DAVID JONES,

Defendants.


SUSAN FISCHER AND JEANETTE
SPECK, on behalf of themselves
and those similarly situated,

Plaintiffs,                       Civil No. 18-15628 (RMB/KMW)

         v.                       OPINION

PHIL MURPHY, in his official
capacity as Governor of New
Jersey; NEW JERSEY EDUCATION
ASSOCIATION; TOWNSHIP OF OCEAN
EDUCATION ASSOCIATION,

Defendants.
APPEARANCES:

ZIMOLONG LLC
By: Walter S. Zimolong, Esq.
P.O. Box 552
Villanova, Pennsylvania 19085

MITCHELL LAW PLLC
By: Jonathan F. Mitchell, Esq.
106 East Sixth Street, Suite 900
Austin, Texas 78701

TALCOTT FRANKLIN P.C.
By: Talcott J. Franklin, Esq.; Shannon W. Conway, Esq.
1920 McKinney Avenue, 7th Floor
Dallas, Texas 75201
    Counsel for Ann Smith, Leonardo Santiago, Michael C.
    Sandberg, Karl Hedenberg, Melissa H. Poulson, and Rachel
    Curcio

MESSINA LAW FIRM, P.C.
By: Michael P. Laffey, Esq.
961 Holmdel Road
Holmdel, New Jersey 07733

NATIONAL RIGHT TO WORK LEGAL DEFENSE FOUNDATION
By: William L. Messenger, Esq.; Aaron B. Solem, Esq.
8001 Braddock Road, Suite 600
Springfield, Virginia 22160
    Counsel for Susan Fischer and Jeanette Speck

STATE OF NEW JERSEY, OFFICE OF THE ATTORNEY GENERAL
By: Melissa Dutton Shaffer, Assistant Attorney General; Jeremy M.
Feigenbaum, Assistant Attorney General; Lauren A. Jensen, Deputy
Attorney General; Jana R. DiCosmo, Deputy Attorney General
R.J. Hughes Justice Complex
25 Market Street, P.O. Box 112
Trenton, New Jersey 08625-0112
    Counsel for Phil Murphy, in his official capacity as
    Governor of New Jersey




                                   2
STATE OF NEW JERSEY, PUBLIC EMPLOYMENT RELATIONS COMMISSION
By: Don Horowitz, Senior Deputy General Counsel
495 West State Street, P.O. Box 429
Trenton, New Jersey 08625
    Counsel for Joel M. Weisblatt, Paul Boudreau, Paula B. Voos,
    John Bonani, and David Jones, in their official capacities as
    Chariman and members of the New Jersey Public Employment
    Relations Commission

ZAZZALI, FAGELLA & NOWAK, KLEINBAUM & FRIEDMAN
By: Raymond M. Baldino, Esq.; Robert A. Fagella, Esq.
570 Broad Street, Suite 1402
Newark, New Jersey 07102

BREDHOFF & KAISER, PLLC
By: Leon Dayan, Esq.; Ramya Ravindran, Esq.
805 15th Street NW, Suite 1000
Washington, DC 20005

NATIONAL EDUCATION ASSOCIATION
By: Eric Harrington, Esq.
1201 16th Street NW
Washington, DC 20036
    Counsel for National Education Association, New Jersey
    Education Association, Clearview Education Association,
    Harrison Township Education Association, Kingsway Education
    Association, and Township of Ocean Education Association

PARKER McCAY
By: Frank P. Cavallo, Jr., Esq.; Andrew W. Li, Esq.
900 Midlantic Drive, Suite 300
Mount Laurel, New Jersey 08054
    Counsel for Clearview Regional High School
    District Board of Education



RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:
     These actions are brought in the wake of the United States

Supreme Court’s decision in Janus v. AFSCME, Council 31, et al.,

138 S.Ct. 2448 (2018), which held that public sector unions could

no longer deduct compulsory “fair share” agency fees from non-

consenting employees.   In both matters presently before this

                                 3
Court, Plaintiffs filed putative class action complaints against

the Union Defendants and Governor Phil Murphy, in his official

capacity (the “State Defendant”), seeking monetary and injunctive

relief under 42 U.S.C. § 1983 for alleged First Amendment

violations.

    Plaintiffs in these cases, Susan Fischer, Jeanette Speck,

Leonardo Santiago, Michael C. Sandberg, Melissa H. Poulson, and

Rachel Curcio (the “Member Plaintiffs”) are current or former New

Jersey public school teachers who, following Janus, expressed

objections to continued payment of membership dues to various

local affiliates of the New Jersey Education Association (“NJEA”)

and the National Education Association (“NEA”)(collectively, with

the local affiliates, the “Union Defendants”).   The Member

Plaintiffs argue that their union dues authorization forms, which

were signed before the Janus decision, are invalid, and were not

“freely given,” because employees were not afforded the option to

abstain from paying any fees to the unions. Plaintiffs contend

that, previously, employees were given an illusory choice between

paying full union dues (with all privileges of union membership)

or paying an 85-percent “fair share” representation fee (without

the privileges of union membership).

    The Member Plaintiffs also argue that the First Amendment

gives member employees a right to withdraw from the union, and

revoke union dues authorization at any given time, without

                                4
restriction.   On that point, the Member Plaintiffs argue that the

revocation requirements set forth in § 52:14-15.9e of the New

Jersey Employer-Employee Relations Act, N.J.S.A. § 34:13A-1, et

seq. (the “EERA”), as recently amended by the Workplace Democracy

Enhancement Act, P.L.2018, C.15, § 6, eff. May 18, 2018 (the

“WDEA”), unconstitutionally restrict employees’ First Amendment

rights.

    Meanwhile, Plaintiffs Ann Smith and Karl Hedenberg (the

“Non-Member Plaintiffs”) are teachers who never joined the union

for ideological reasons and now seek a refund of agency fees paid

prior to the Janus decision.   The Smith Plaintiffs also asserted

claims against the members of the New Jersey Public Employee

Relations Commission (the “PERC Defendants”) and the Clearview

Regional High School District Board of Education (the “Clearview

BOE”).

    These matters, which involve substantially similar issues,

now come before the Court upon various motions and cross-motions.

Ultimately, this Court finds that the union dues authorizations,

signed by Plaintiffs, were valid and enforceable contracts.

Additionally, because the Union Defendants’ deduction of

representation fees from non-member employees was conducted in

good-faith reliance on the Supreme Court decision overruled by

Janus, Abood v. Detroit Bd. Of Ed., 431 U.S. 209 (1977), the

Court declines to order retrospective monetary relief.

                                 5
     For the reasons outlined herein, the Motions for Summary

Judgment, filed by the Smith Plaintiffs [Civ. No. 18-10381, Dkt.

No. 160] and the Fischer Plaintiffs [Civ. No. 18-15628, Dkt. No.

38], will be DENIED, and the Cross-Motions for Summary Judgment,

filed by the Union Defendants [Civ. No. 18-10381, Dkt. No. 171;

Civ. No. 18-15628, Dkt. No. 40], the State Defendant [Civ. No.

18-10381, Dkt. No. 173; Civ. No. 18-15628, Dkt. No. 41], will be

GRANTED.   The Motion for Judgment on the Pleadings by the

Clearview BOE [Civ. No. 18-10381, Dkt. No. 166] and the Motion to

Dismiss by the PERC Defendants [Civ. No. 18-10381, Dkt. No. 169]

will also be GRANTED.     Additionally, the Fischer Plaintiffs’

Motion for Class Certification [Civ. No. 18-15628, Dkt. No. 39]

will be DENIED, as moot.


I.   FACTUAL BACKGROUND

     Upon commencement of their employment in the New Jersey

public school system, Plaintiffs in this case were offered two

options: (1) elect to join the NJEA-NEA and pay full union dues,

which afforded full rights and privileges of union membership

(such as voting rights, life insurance, and other discounts), or

(2) abstain from union membership, but pay a compulsory “agency

fee” of approximately 85% of full union dues, without most of the

rights and privileges of union membership.     Given these choices,

not surprisingly, the Member Plaintiffs each opted for union


                                   6
membership and signed a “NJEA-NEA Active Membership Application,”

which authorized the payment of full union dues through automatic

payroll deductions (the “Union Dues Authorization Form”).     In

these Union Dues Authorization Forms, the Member Plaintiffs

agreed as follows:

    This authorization may be terminated only by prior
    written notice from me effective January 1 or July 1 of
    any year.

See Smith Pls.’ Union Dues Authorizations [Civ. No. 18-

10381, Dkt. No. 140-5]; Fischer Pls.’ Union Dues

Authorizations [Civ. No. 18-15628, Dkt. No. 38-3 at 5 and

Dkt. No. 38-3 at 6].   On the other hand, the Non-Member

Plaintiffs, Ms. Smith and Mr. Hedenberg, chose to forgo the

benefits of union membership, instead paying the compulsory

agency fee.

    A.   The Workplace Democracy Enhancement Act

    Prior to May 2018, the revocation language used in the Union

Dues Authorization Forms paralleled the language in § 52:14-15.9e

of the New Jersey Employer-Employee Relations Act, N.J.S.A. §

34:13A-1, et seq., which provided that:

    Any such written authorization may be withdrawn by such
    person holding employment at any time by the filing of
    notice of such withdrawal with the above-mentioned
    disbursing office. The filing of notice of withdrawal shall
    be effective to halt deductions as of the January 1 or July
    1 next succeeding the date on which notice of withdrawal
    is filed.




                                 7
Id. However, on May 18, 2018, New Jersey Governor Phil Murphy

signed into law the Workplace Democracy Enhancement Act,

P.L.2018, C.15, § 6, eff. May 18, 2018, which amended N.J.S.A. §

52:14-15.9e by striking the prior revocation language and

replacing it with the following:

    Employees who have authorized the payroll deduction of
    fees to employee organizations may revoke such
    authorizations by providing written notice to the public
    employer during the 10 days following each anniversary
    date of their employment. Within five days of receipt
    of   notice  from   an   employee   of   revocation   of
    authorization for the payroll deduction of fees, the
    public employer shall provide notice to the employee
    organization of an employee’s revocation of such
    authorization.   An employee’s notice of revocation of
    authorization for the payroll deduction of employee
    organization fees shall be effective on the 30th day
    after the anniversary date of employment.

N.J.S.A. § 52:14-15.9e (as amended by the WDEA).   The WDEA

itself does not clarify what impact this new language has

on employees who signed Union Dues Authorization Forms that

contained the language with two opt-out dates.


    B.   The Janus Decision

    One June 27, 2018, the United States Supreme Court issued

its decision in Janus, holding that “States and public-sector

unions may no longer extract agency fees from nonconsenting

employees.” Janus, 138 S.Ct. at 2486.   In doing so, the Court

overturned forty-year-old precedent from Abood, which permitted

public sector unions to compel agency fees from non-member


                                   8
employees for costs “germane” to collective bargaining, so long

as non-members were not forced to contribute to political or

ideological causes. See Abood, 431 U.S. 235-36.    The Court

explained that the framework set forth in Abood failed to

appreciate the inherently political nature of public sector

collective bargaining and “violate[d] the free speech rights of

nonmembers by compelling them to subsidize private speech on

matters of substantial public concern.”    Janus, 138 S.Ct. at

2460.    Moving forward, the Court stated as follows:

    Neither an agency fee nor any other payment to the union
    may be deducted from a nonmember's wages, nor may any
    other attempt be made to collect such a payment, unless
    the employee affirmatively consents to pay. By agreeing
    to pay, nonmembers are waiving their First Amendment
    rights, and such a waiver cannot be presumed. Johnson v.
    Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461
    (1938); see also Knox, 567 U.S., at 312–313, 132 S.Ct.
    2277. Rather, to be effective, the waiver must be freely
    given and shown by “clear and compelling” evidence.
    Curtis Publishing Co. v. Butts, 388 U.S. 130, 145, 87
    S.Ct. 1975, 18 L.Ed.2d 1094 (1967) (plurality opinion);
    see also College Savings Bank v. Florida Prepaid
    Postsecondary Ed. Expense Bd., 527 U.S. 666, 680–682,
    119 S.Ct. 2219, 144 L.Ed.2d 605 (1999). Unless employees
    clearly and affirmatively consent before any money is
    taken from them, this standard cannot be met.

Janus, 138 S. Ct. at 2486.

    C.     Post-Janus Resignation and Refund Requests

    Following Janus, a number of the Member Plaintiffs informed

the Union Defendants that they wished to resign their union

membership and cease dues deductions, effective immediately.



                                  9
     On June 28, 2018, Plaintiff Michael C. Sandberg emailed his

union representative and requested the immediate cessation of

dues deductions.    Although his Union Dues Authorization Form

entitled him to opt-out effective July 1st, the union instead

attempted to dissuade Mr. Sandberg from resigning his membership

before inquiring about the anniversary of his date of hire.      Mr.

Sandberg’s union dues continued to be deducted until the end of

September 2018.    The Union Defendants contend that the continued

deduction of Mr. Sandberg’s dues after his written notice was an

oversight1 and that all dues deducted from July 1st through

October 2018 have been refunded, with interest.

     Plaintiff Melissa H. Poulson also expressed her desire to

resign from the union on June 28, 2018, but did so through a

telephone call to her union representative, rather than in

writing.   The Union states that it rejected this telephone

resignation because it was not in writing, as required by the

terms of the Union Dues Authorization Form.    Ms. Poulson’s union

dues were deducted through the end of September 2018, which was

approximately thirty days after the anniversary of her date of

hire (September 1, 2003).    The Union Defendants state that they

accepted Ms. Poulson’s inclusion in the Second Amended Smith


1 The Union Defendants state that Mr. Sandberg’s revocation was
mistakenly registered as being received on July 10, 2018, the
date he sent a follow-up email to the union representative
inquiring about the status of his opt-out request.
                                 10
Complaint [Civ. No. 18-10381, Dkt. No. 43], which was filed on

July 24, 2018, as written notice of her intent to resign, even

though it was not submitted during the 10-day window following

the anniversary of her date of hire.

    In mid-July 2018, Plaintiffs Susan Fischer and Jeanette

Speck notified the Union Defendants, in writing, of their desire

to resign from the union and halt dues.   However, because these

notices were provided after the July 1st opt-out date, Ms.

Fischer and Ms. Speck were informed that their next opportunity

to resign would be thirty days after the anniversary of their

dates of hire by submitting a new notice, in writing, during the

10 day period following the anniversary of their date of hire.

Ms. Fischer and Ms. Speck followed the outlined procedures and

dues deductions were halted in October 2018.

    Plaintiff Leonardo Santiago notified his union

representative, in writing, of his decision to resign from the

union on August 8, 2018.   Finding that Mr. Santiago’s notice was

too late for the July 1st revocation date, the union ceased dues

deductions at the end of September 2018. By ceasing deductions

thirty days after the anniversary of Mr. Santiago’s date of hire,

even though Mr. Santiago had not filed a new notice during the

WDEA’s 10-day revocation period, the Union Defendants state that

Mr. Santiago benefited from an earlier opt-out date than he



                                11
otherwise would have been entitled to under the terms of his

Union Dues Authorization Form.

    As stated in the Fifth Amended Smith Complaint [Civ. No. 18-

10381, Dkt. No. 140], Plaintiff Rachel Curcio has never submitted

written notice of her intent to resign from the union, despite

her desire “to legally and legitimately quit paying dues to NJEA

and NEA.”     To this Court’s knowledge, Ms. Curcio continues to pay

full union dues. Somewhat inconsistently, it does not seem that

the Union Defendants have interpreted Ms. Curcio’s inclusion in

this case as written notice of her intent to resign from the

union, as was done for Ms. Poulson.     It appears that Ms. Curcio’s

position is that no opt-out is necessary, since the union should

have sought her affirmative consent to continue collecting dues

post-Janus.

    Unlike the other Plaintiffs, who were full-fledged union

members, Plaintiffs Ann Smith and Karl Hedenberg never joined the

union.   Instead, throughout their employment, Ms. Smith and Mr.

Hedenberg paid the approximately 85% agency fee.    Following the

Janus decision, the union halted any further deduction of agency

fees from non-member employees, such as Ms. Smith and Mr.

Hedenberg.    Because the agency fees were deducted from the Non-

Member Plaintiffs’ salaries without their affirmative consent,

they now seek a refund of all pre-Janus agency fees.



                                  12
      D.    Application and Enforcement of Dues Deductions

      In addition to Plaintiffs’ overarching constitutional

challenges to the WDEA and the validity of pre-Janus consent, the

Smith Plaintiffs assert a claim against the Clearview BOE for

continuing to deduct union dues from employees who had signed

pre-Janus Union Dues Authorization Forms, but had not provided

new “affirmative consent” authorizations, post-Janus. The Smith

Plaintiffs also bring claims against the PERC Defendants for

instructing employers to comply with the WDEA and for issuing

orders preventing employers from soliciting post-Janus union dues

authorizations from employees.


II.   LEGAL STANDARD

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

P. 56(a).    A fact is “material” only if it might impact the

“outcome of the suit under the governing law.” Gonzalez v. Sec’y

of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012).     A

dispute is “genuine” if the evidence would allow a reasonable

jury to find for the nonmoving party. Id.

      In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of


                                 13
the nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613

F.3d 380, 387 (3d Cir. 2010).   However, a mere “scintilla of

evidence,” without more, will not give rise to a genuine dispute

for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001).   Moreover, a court need not adopt the version of facts

asserted by the nonmoving party if those facts are “utterly

discredited by the record [so] that no reasonable jury” could

believe them. Scott v. Harris, 550 U.S. 372, 380 (2007).   In the

face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.” Walsh v. Krantz,

386 F.App’x 334, 338 (3d Cir. 2010).

    The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions on

file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.” Connection

Training Servs. v. City of Phila., 358 F. App’x 315, 318 (3d Cir.

2009).   “If the moving party meets its burden, the burden then

shifts to the non-movant to establish that summary judgment is

inappropriate.” Id.   In the face of a properly supported motion

for summary judgment, the nonmovant’s burden is rigorous: he

“must point to concrete evidence in the record”; mere

allegations, conclusions, conjecture, and speculation will not

defeat summary judgment. Orsatti v. New Jersey State Police, 71

                                14
F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir.

2009)(“[S]peculation and conjecture may not defeat summary

judgment.”).    Moreover, “the court need only determine if the

nonmoving party can produce admissible evidence regarding a

disputed issue of material fact at trial”; the evidence does not

need to be in admissible form at the time of summary judgment.

FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).


III. ANALYSIS

    In both matters presently before the Court, Plaintiffs argue

that (1) Union Dues Authorization Forms signed before the Janus

decision are invalid, (2) the First Amendment gives employees a

right to resign union membership and cease paying dues without

any temporal restrictions, and (3) the revocation language in the

WDEA is unconstitutional.    This Court disagrees with Plaintiff on

the first two points.    Although the Court agrees that the

revocation language in the WDEA is unduly restrictive and,

therefore, unconstitutional, the Court finds that Plaintiffs have

failed to establish standing to challenge the WDEA, because it

has never been enforced against them to their detriment.




                                 15
    A.   Validity of Pre-Janus Authorizations

    Although the Member Plaintiffs acknowledge that they signed

Union Dues Authorization Forms at the commencement of their

employment, Plaintiffs claim that these authorizations are

invalid because they were obtained before Janus clarified their

rights to abstain from paying any dues to the union.     Unlike Mr.

Janus, who was an agency fee paying non-member who never agreed

to any dues deduction, the Member Plaintiffs all voluntarily

agreed to union membership, with full deduction of dues.

However, Plaintiffs argue that the Union Authorization Dues Forms

must now be considered involuntary, because Plaintiffs could not

have freely and knowingly waived a right that they did not know

they had (the right to avoid paying union fees as a non-member,

as Janus now holds).   This argument fails as a matter of law,

because “changes in intervening law – even constitutional law –

do not invalidate a contract.” Smith v. Bieker, 2019 WL 2476679,

at *2 (N.D. Cal. June 13, 2019)(citing Brady v. United States,

397 U.S. 742, 757 (1970)); see also Oliver v. Serv. Employees

Int'l Union Local 668, 2019 WL 5964778, at *3 (E.D. Pa. Nov. 12,

2019)(a “subsequent change in the law does not permit a party to

a contract who has enjoyed the benefit of the bargain to rescind

it with the benefit of hindsight”) (citing Coltec Industries,

Inc. v. Hobgood, 280 F.3d 262, 274-75 (3d Cir. 2002)).



                                16
    The Janus decision may have established a more appealing

alternative for Plaintiffs than what existed under the Abood

framework, but the existence of a better alternative does not

invalidate prior signed contracts.   Indeed, District Courts

around the country have already rejected similar claims, finding

that the fact that union members “voluntarily chose to pay

membership dues in exchange for certain benefits, and ‘[t]he fact

that plaintiffs would not have opted to pay union membership fees

if Janus had been the law at the time of their decision does not

mean their decision was therefore coerced.’” Babb v. California

Teachers Ass’n, 378 F. Supp. 3d 857, 877 (C.D. Cal. 2019)(quoting

Crockett v. NEA-Alaska, 367 F. Supp. 3d 996, 1007–09 (D. Alaska

2019)); see also Belgau v. Inslee, 2018 WL 4931602, at *5 (W.D.

Wash. Oct. 11, 2018)(“Plaintiffs’ assertions that they didn’t

knowingly give up their First Amendment rights before Janus rings

hollow. Janus says nothing about people [who] join a Union, agree

to pay dues, and then later change their mind about paying union

dues.”); O’Callaghan v. Regents of the Univ. of Cal., 2019 WL

2635585, at *3 (C.D. Cal. June 10, 2019)(“[N]othing in Janus’s

holding requires unions to cease deductions for individuals who

have affirmatively chosen to become union members and accept the

terms of a contract that may limit their ability to revoke

authorized dues-deductions in exchange for union membership

rights, such as voting, merely because they later decide to

                               17
resign membership.”). Plaintiffs have a right to resign from the

union and cease paying union dues, but Janus does not serve to

invalidate union members’ previously signed Union Dues

Authorization Forms.


    B.   Post-Janus Resignation Rights

    The Member Plaintiffs also argue that, in addition to

invalidating pre-Janus dues authorizations, the Janus decision

broadly gives union member employees a right to resign their

membership at any given time.   This Court finds no support for

this assertion.

    As previously noted, Janus does not invalidate the existing

contractual relationships between unions and their members. See,

e.g., Smith v. Bieker, 2019 WL 2476679, at *2 (“Smith contends

that Janus entitles him to elect to stop paying dues to the union

at the drop of a hat. But Janus did not concern the relationship

of unions and members; it concerned the relationship of unions

and non-members. Besides, ‘the First Amendment does not confer

... a constitutional right to disregard promises that would

otherwise be enforced under state law’”)(quoting Cohen v. Cowles

Media Co., 501 U.S. 663, 672 (1991)).

    The Member Plaintiffs in these matters all agreed to be

bound by authorization agreements that set forth an opt-out

procedure (prior written notice) with two available resignation


                                18
dates (January 1st and July 1st of each year).    It is possible

that unreasonably restrictive or burdensome opt-out procedures

could be found to impinge upon First Amendment rights, but this

is not the case here.    The available resignation procedures give

union members reasonable opportunities to exercise their First

Amendment rights to resign from the union.    In fact, after the

passage of the WDEA, Plaintiffs were apparently afforded a third

possible resignation date (effective thirty days after the

employee’s anniversary of employment).    Plaintiffs, such as Ms.

Curcio, may freely resign from the union, but they must do so

under the terms of the Union Dues Authorization Forms.    Because

the Member Plaintiffs’ resignations were all processed under the

terms of their agreements, or under more advantageous terms,

Plaintiffs are not entitled to the reimbursement of union dues

deducted in the months before their union resignations took

effect.


    C.     Workplace Democracy Enhancement Act

    Next, Plaintiffs argue that the restrictive revocation

procedure set forth in N.J.S.A. § 52:14-15.9e, as amended by the

WDEA, violates their First Amendment rights to resign from the

union.    The plain language of the revocation language in N.J.S.A.

§ 52:14-15.9e restricts union members to one opt-out date per

year, with a draconian requirement that employees can only do so


                                 19
by submitting written notice in a very specific 10-day window

(which would be unique to each employee).   If it were enforced as

written, the Member Plaintiffs are correct that the WDEA’s

revocation procedure would, in the absence of a contract

providing additional opt-out dates and a more reasonable notice

requirement (as is present here), unconstitutionally restrict an

employee’s First Amendment right to opt-out of a public-sector

union.   However, in these cases, with discovery now closed, the

record indicates that the WDEA’s revocation procedure was not

enforced against Plaintiffs as written.   Because Plaintiffs have

not established that they suffered (or are likely to suffer) an

“injury-in-fact,” based on the manner in which the WDEA’s

revocation procedure was enforced against them, they lack

standing to challenge its constitutionality.

    The record demonstrates that neither the State Defendant nor

the Union Defendants strictly enforced the WDEA’s revocation

procedure against restrictions against Plaintiffs.   In these

cases, the Union Defendants continued to honor the multiple opt-

out dates set forth in the Union Dues Authorization Forms.      In

fact, rather than using the WDEA to limit Plaintiffs to a single

opt-out opportunity, the Union Defendants’ applied the WDEA in a

way that afforded Plaintiffs a third opt-out opportunity, in

addition to the two opportunities already available under the

terms of the Union Dues Authorization Forms.   This additional

                                20
resignation date (which ended up being at the end of September

2018), permitted Ms. Poulson, Mr. Santiago, Ms. Fischer, and Ms.

Speck to resign their union memberships earlier than they

otherwise would have been entitled to under the previous EERA

language or the terms of the Union Dues Authorization Forms

(January 1, 2019).   The Union Defendants also did not force Ms.

Poulson and Mr. Santiago to comply with the strict terms of the

WDEA’s unreasonable 10-day notice period and, instead, consistent

with the terms of the Union Dues Authorization Forms, only

required Ms. Poulson and Mr. Santiago to submit prior written

notice of their desire to opt-out.

    Based on the record, the Member Plaintiffs cannot establish

that they have suffered (or are likely to suffer) an “injury-in-

fact” to their First Amendment rights.   “To have Article III

standing, [Plaintiffs] must first demonstrate that [they have]

suffered an injury-in-fact. This injury must be concrete and

particularized, and actual or imminent, as opposed to conjectural

or hypothetical.” Pitt News v. Fisher, 215 F.3d 354, 360 (3d Cir.

2000)(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992)).   If Plaintiffs demonstrated that State Defendant or the

Union Defendants were using the WDEA’s revocation language to

override and narrow contractually agreed upon resignation rights,




                                21
such enforcement would certainly have established an injury.2

However, no such circumstances existed in these matters.   Here,

the Union Defendants used the WDEA’s newly created opt-out date

to supplement, rather than narrow, the two opt-out dates that

union members were already entitled to under the Union Dues

Authorization Forms.   As such, the Member Plaintiffs were never

harmed and, in this instance, benefited from the manner in which

the Union Defendants applied the WDEA.3   Therefore, Plaintiffs

lack Article III standing to challenge the constitutionality of

the WDEA revocation language.


     D.   Refund of Agency Fees

     In light of Janus, the Non-Member Plaintiffs argue that they

should be reimbursed for agency fees that were deducted from




2 In this case, this Court need not determine the precise
parameters of a constitutionally permissible opt-out procedure.
This Court, however, would go so far as to say that, if
Defendants were to enforce the statute in the absence of
additional opt-out opportunities, the WDEA’s revocation procedure
– which allows only a single opt-out opportunity and can be taken
advantage of only through a perfectly-timed written notice –
would unconstitutionally infringe upon an employee’s First
Amendment rights. Moreover, even if the WDEA’s revocation
procedure was incorporated into a contract, such as the Union
Dues Authorization Form, it would be unconstitutional if it were
the public employee’s sole method to resign membership.
3 Although Ms. Curcio has not yet resigned from the Union, she

freely admits that she has not even tried to do so. Because the
Union Defendants and the State Defendants have, thus far, not
held union members to the strict resignation procedures outlined
in the WDEA, Ms. Curcio’s potential to suffer an “injury-in-fact”
due to the WDEA is “conjectural or hypothetical.”
                                  22
their pay for years, without their affirmative consent, to

subsidize the unions in violation of the First Amendment.     While

Plaintiffs’ arguments are well-taken, this Court finds that the

Union Defendants would prevail based upon their good-faith belief

that these agency fee deductions, which were sanctioned by the

Supreme Court in Abood, complied with statutory and

constitutional law.   Indeed, numerous federal courts, including

some within the Third Circuit, have already held that “good-faith

reliance on prior precedent defeats refund claims in the

aftermath of Janus.” Oliver, 2019 WL 5964778, at *7 (E.D. Pa.

Nov. 12, 2019); see also Babb, 378 F. Supp. 3d at 871-72.     This

Court also notes that in Janus, the Supreme Court stated as

follows:

    We recognize that the loss of payments from nonmembers
    may cause unions to experience unpleasant transition
    costs in the short term, and may require unions to make
    adjustments in order to attract and retain members. But
    we   must  weigh   these   disadvantages   against   the
    considerable windfall that unions have received under
    Abood for the past 41 years. It is hard to estimate how
    many billions of dollars have been taken from nonmembers
    and transferred to public-sector unions in violation of
    the First Amendment. Those unconstitutional exactions
    cannot be allowed to continue indefinitely.

Janus, 138 S. Ct. at 2485–86.   In noting that the “windfall”

received by unions over the past forty years offsets the short-

term adjustments and losses that unions would experience by

losing agency fee contributions, the Supreme Court seemingly

acknowledged that unions would not be forced to return all money

                                23
collected in reliance on Abood.    Thus, the Supreme Court’s

language suggests that it only intended for Janus to apply

prospectively, rather than retroactively.


      E.   Clearview BOE and the PERC Defendants

      Based on this Court’s findings as to the overarching issues

in this case, the claims against the Clearview BOE and the PERC

Defendants must be dismissed.     Indeed, because this Court finds

that the pre-Janus Union Dues Authorization Forms remained valid

and that Plaintiffs could not resign from the union without

temporal restrictions, the Clearview BOE did not violate the

Plaintiffs’ constitutional rights by continuing to deduct dues

and the PERC Defendants did not violate Plaintiffs’ rights by

ordering the school districts to continue honoring the existing

authorization agreements.


IV.   CONCLUSION

      For the foregoing reasons, Plaintiffs’ respective Motions

for Summary Judgment [Civ. No. 18-10381, Dkt. No. 160; Civ. No.

18-15628, Dkt. No. 38], will be DENIED, and the Cross-Motions for

Summary Judgment, filed by the Union Defendants [Civ. No. 18-

10381, Dkt. No. 171; Civ. No. 18-15628, Dkt. No. 40], the State

Defendant [Civ. No. 18-10381, Dkt. No. 173; Civ. No. 18-15628,

Dkt. No. 41], will be GRANTED.    Additionally, the Motion for

Judgment on the Pleadings by the Clearview BOE [Civ. No. 18-

                                  24
10381, Dkt. No. 166] and the Motion to Dismiss by the PERC

Defendants [Civ. No. 18-10381, Dkt. No. 169] will be GRANTED.

Finally, the Fischer Plaintiffs’ Motion for Class Certification

[Civ. No. 18-15628, Dkt. No. 39] will be DENIED, as moot.

Appropriate Orders shall issue on this date.


DATED: November 27, 2019
                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE




                               25
